DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated:
	“On page 4 of the Office Action, it is indicated that Yang and Hautala fail to disclose providing a raised surface feature along a leading edge or trailing edge of one or more openings of the set of openings of the shadow mask, wherein the upper most surface of the raised surface feature is curved or sloped. Yokoyama is introduced to allegedly teach this feature. In response, Applicant submits that Yokoyama is wholly devoid of a raised surface feature, which extends above an uppermost surface of the shadow mask, and wherein the uppermost surface of the raised surface feature extends at a non-zero angle relative to the uppermost surface of the shadow mask, as required by Applicants’ amended claim 1 and similarly recited claim 16. Medhat fails to cure the deficiencies of Yang, Hautala, and Yokoyama, as Medhat is also wholly devoid of a raised surface feature, which extends above an uppermost surface of the shadow mask, and wherein the uppermost surface of the raised surface feature extends at a non-zero angle relative to the uppermost surface of the shadow mask. Applicant therefore submits that the cited references, whether taken alone or in combination, fail to disclose, teach, or suggest each and every element of the claimed invention. Removal of the rejection of claims 1 and 16 is therefore requested. With respect to the dependent claims depending from claims 1 and 16, respectively, Applicant submits that these claims are allowable for similar reasons.”
	The applicant’s argument was persuasive.  Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 103.  
Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 10-15 directed to invention non-elected without traverse.  Accordingly, claims 10-15 have been cancelled (See Examiner’s Amendment below).
EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The application has been amended as follows: 
	In the claims
	Please cancel non-elected claims 10-15.

Allowable Subject Matter
7.	Claims 1-3, 5-9, 16-17, 19-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-3, 5-9, the cited prior arts fail to disclose or suggest providing a raised surface feature along a leading edge or a trailing edge of one or more openings of a set of openings of the shadow mask, wherein an uppermost surface of the raised surface feature extends above an uppermost surface of the shadow mask, and wherein the uppermost surface of the raised surface feature extends at a non-zero angle relative to the uppermost surface of the shadow mask; and
etching the etching material using an ion beam passing through the set of openings of the shadow mask, wherein a first depth of a first portion of the etching material is different than a second depth of a second portion of the etching material in combination with all other limitations in the claims.
Regarding to claims 16-17, 19-20, the cited prior arts fail to disclose or suggest providing a raised surface feature along a leading edge or a trailing edge of one or more openings of a set of openings of the shadow mask, wherein an uppermost surface of the raised surface feature extends above an uppermost surface of the shadow mask, and wherein the uppermost surface of the raised surface feature extends at a non-zero angle relative to the uppermost surface of the shadow mask; and
forming a plurality of structures by etching the optical grating material using an ion beam passing through the set of openings of the shadow mask, wherein a first depth of a first 

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713